Exhibit 10.1

 

LOGO [g339160ex10_1cov-pg001.jpg]

 

 

The Eagle Investor

The Bregal Fund I Investors

The Bregal Fund II Investors

The Bregal Fund III Investor

The Principal Executive Investors

The Company

Investment and Shareholders’ Agreement

in respect of

Canopius Group Limited

 

 



--------------------------------------------------------------------------------

Contents

 

1

  

Interpretation

     1   

2

  

Subscriptions for Shares

     8   

3

  

Completion and Other Matters

     10   

4

  

Warranties

     11   

5

  

Action following Completion

     13   

6

  

The Board and the Investor Director(s)

     14   

7

  

Accounts and Financial and Other Information

     16   

8

  

Matters Requiring Consent

     17   

9

  

Undertakings by the Company

     19   

10

  

Sale or Listing

     19   

11

  

Issue of “D” Shares

     20   

12

  

Sale of Shares

     21   

13

  

Dividend Policy

     21   

14

  

Confidentiality

     22   

15

  

Compliance and Application to Group Companies

     22   

16

  

Announcements

     22   

17

  

General

     22   

18

  

Disclaimer of Reliance

     24   

19

  

Variation

     24   

20

  

Entire Agreement

     25   

21

  

Notices

     26   

22

  

Applicable law and jurisdiction

     27   

Schedule 1 : The Eagle Investor

     28   

Schedule 2 : Part 1 : The Bregal Fund I Investors

     29   

Schedule 2 : Part 2 : The Bregal Fund II Investors

     30   

Schedule 2 : Part 3 : The Bregal Fund III Investor

     31   

Schedule 3 : The Principal Executive Investors

     32   

Schedule 4 : Particulars of the Company

     33   

Schedule 5 : Deed of Adherence

     34   

Schedule 6 : Part 1: Matters Requiring Consent of the Bregal Investors

     37   

Schedule 6 : Part 2: Matters requiring the consent of the Eagle Investor

     40   

Schedule 6 : Part 3: Matters requiring the consent of the Executive Chairman

     41   



--------------------------------------------------------------------------------

Investment and Shareholders’ Agreement

 

Dated 25 April 2012

Between

 

(1) The Person whose name and address is set out in Schedule 1 (the “Eagle
Investor”);

 

(2) The Several Persons whose names and addresses are set out in Schedule 2,
Part 1 (the “Bregal Fund I Investors”);

 

(3) The Several Persons whose names and addresses are set out in Schedule 2,
Part 2 (the “Bregal Fund II Investors”);

 

(4) The Person whose name and address is set out in Schedule 2, Part 3 (the
“Bregal Fund III Investor”);

 

(5) The Persons whose names and addresses are set out in Schedule 3 (the
“Principal Executive Investors”); and

 

(6) Canopius Group Limited (a company incorporated in Guernsey, registered
number 41279) whose registered office is at Ogier House, St Julian’s Avenue, St
Peter Port, Guernsey GY1 1WA (the “Company”).

Background

 

(A) The Company is a company limited by shares, brief particulars of which are
set out in Schedule 4.

 

(B) Pursuant to the Resolutions and immediately following Completion, the issued
share capital of the Company will be as set out in Schedule 4.

 

(C) The Eagle Investor wishes to subscribe for the “A” Ordinary Shares referred
to in Clause 2.1.1 and the Bregal Fund III Investor wishes to subscribe for the
“B” Ordinary Shares referred to in Clause 2.1.2.

 

(D) The parties to this Deed wish to exercise their rights in relation to the
Company in accordance with the terms and conditions of this Deed.

 

1 Interpretation

 

1.1 In this Deed, the following words and expressions have the meanings set out
below:

“A” Ordinary Shares means “A” ordinary shares in the Company having the rights
set out in the Articles;

Acquisition means the proposed acquisition by the Company of the entire issued
and to be issued share capital of Osprey proposed to be effected by means of the
Amalgamation or the Takeover Offer (if the Company under the terms of the
Implementation Agreement proceeds by way of a Takeover Offer) and shall, in
either case, include, where the context so requires, any subsequent revision,
variation, extension or renewal thereof;

Acquisition Announcement means the draft announcement of the Acquisition in the
form agreed on behalf of the Bregal Investors and the Eagle Investor;



--------------------------------------------------------------------------------

Amalgamation means the proposed amalgamation of Osprey and AmalgCo on the terms
and conditions of the Implementation Agreement and the Amalgamation Agreement
and in accordance with the Companies Act 1981 of Bermuda (as amended from time
to time);

Amalgamation Agreement means the proposed conditional agreement effecting the
amalgamation of AmalgCo and Osprey under the Companies Act 1981 of Bermuda (as
amended from time to time) proposed to be entered into by Osprey (1) the Company
(2) and AmalgCo (3) in the form set out in the Implementation Agreement;

AmalgCo means a company incorporated in Bermuda which is wholly owned by the
Company;

Ancillary Agreements has the meaning given to it in the MTA (but does not
include this Deed);

Aon Benfield Securities means Aon Benfield Securities Limited, 8 Devonshire
Square, London EC2M 4PL;

Articles means the Articles of Incorporation of the Company in the agreed form
to be adopted pursuant to the terms of the Resolutions;

“B” Ordinary Shares means “B” ordinary shares in the Company having the rights
set out in the Articles;

the Board means the board of directors of the Company as constituted from time
to time (and ‘Director’ shall be construed accordingly);

Bregal Capital means Bregal Capital LLP, a limited liability partnership
registered in England and whose registered office is at Michelin House, 81
Fulham Road, London SW3 6RD;

Bregal Investor Director(s) means such person(s) holding office as a director of
the Company pursuant to Clause 6.2;

Bregal Investors means the Bregal Fund I Investors, the Bregal Fund II Investors
and the Bregal Fund III Investor;

the Bregal Investors’ Shares means the shares in the Company held by or on
behalf of the Bregal Investors (including those to be subscribed by or on behalf
of the Bregal Fund III Investor pursuant to Clause 2.1.2);

the Bregal Investors’ Solicitors means Kaye Scholer LLP of 140 Aldersgate
Street, London EC1A 4HY;

Bregal Ring Fenced Account means the bank account in the name of the Company
having the following details:

 

Bank:

   ING Bank N.V., London Branch

Account Name:

   ING Bank NV re Canopius Group Ltd Ring Fence No 3

Account Number:

   250953003

IBAN number:

   GB 05 INGB70134625095303

Sort code:

   70-13-46;

 

2



--------------------------------------------------------------------------------

the Business means the business carried on by the Group of (i) being a parent
undertaking of a Lloyd’s managing agent and corporate members of Lloyd’s
underwriting on the syndicates managed by the managing agent (or by any other
managing agent) and (ii) owning and managing one or more subsidiaries carrying
on the business of insurance intermediaries and providing accounting,
secretarial and administrative and insurance run-off services and (iii) owning
and managing one or more subsidiaries whose principal business is the
underwriting of insurance and/or reinsurance business;

“C” Ordinary Shares means “C” ordinary shares in the Company having the rights
set out in the Articles;

Companies Law means The Companies (Guernsey) Law, 2008 (as amended);

Condition means:

 

  (i) the Amalgamation becoming unconditional in accordance with its terms at a
price no higher (unless the Bregal Investors and the Eagle Investor otherwise
agree) than 67 pence in respect of each common share in the issued and to be
issued share capital of Osprey; or

 

  (ii) if the Company under the terms of the Implementation Agreement (or
otherwise) proceeds to implement the Acquisition by way of a Takeover Offer, the
Takeover Offer becoming or being declared unconditional in all respects at a
price no higher (unless the Bregal Investors and the Eagle Investor otherwise
agree) than 67 pence per common share in the issued and to be issued share
capital of Osprey;

Completion means the completion by all parties of their respective obligations
under Clause 3.1;

Completion Date means the date for Completion specified in Clause 3.1;

“D” Shares means “D” shares in the Company having the rights set out in the
Articles;

Disposal means the disposal of all or substantially all of the assets and/or the
undertaking of the Company;

“E” Shares means “E” shares in the Company having the rights set out in the
Articles;

Eagle Director means such person holding office as a director of the Company
pursuant to Clause 6.3;

the Eagle Investor’s Shares means the shares in the Company to be subscribed by
the Eagle Investor pursuant to Clause 2.1.1;

Eagle Ring Fenced Account means the bank account in the name of the Company
having the following details

 

Bank:

   ING Bank N.V., London Branch

Account Name:

   ING Bank NV re Canopius Group Ltd Ring Fence No 4

Account Number:

   250953004

IBAN number:

   GB 05 INGB70134625095304

Sort code:

   70-13-46;

 

3



--------------------------------------------------------------------------------

Executive Chairman means Michael Watson (for so long as he remains executive
chairman of the Group);

Executive Chairman Director means such person holding office as a director of
the Company pursuant to Clause 6.4;

Exit means the first to occur of a Sale, Disposal or Listing;

FSA means the Financial Services Authority;

the Group means together, the Group Companies;

the Group Companies means the Company and each and any of its Subsidiaries from
time to time;

Guernsey Legal Opinion means a legal opinion in terms agreed by the Company and
the Eagle Investor issued by Ogier of Ogier House, St Julian’s Avenue, St Peter
Port, Guernsey GY1 1WA in respect of the Company;

Implementation Agreement means an agreement proposed to be entered into by the
Company (1) and Osprey (2) in relation to the implementation of the Acquisition
in the form agreed on behalf of the Bregal Investors and the Eagle Investor;

2003 Investment Agreement means the investment agreement relating to the Company
entered into on 8 December 2003 which was made between the original parties
thereto and amended pursuant to three supplemental deeds;

2003 Investment Agreement Principal Parties means the parties to this Deed other
than the Eagle Investor and the Bregal Fund III Investor;

Institutional Investors means the Bregal Investors and the Eagle Investor and
any person to whom they or any of their respective transferees or custodian
nominees may transfer any of the Bregal Investors’ Shares or (as the case may
be) any of the Eagle Investor’s Shares held by them in accordance with this Deed
and the Articles and any other person, firm or company who at any time after the
Completion Date is accepted by the parties as being one of the Institutional
Investors for the purposes of this Deed and who becomes a party as an
“Institutional Investor” by signing a deed of adherence in accordance with
Clause 12.2 and is named therein as an “Institutional Investor”;

KBW means Keefe, Bruyette & Woods Limited, 6-8 Underwood Street, London N1 7JQ;

Listing means a successful application being made for admission to listing to
the Financial Services Authority for all or any of the ordinary shares of the
Company to be admitted to trading to the London Stock Exchange plc or a
successful application being made to any other Recognised Investment Exchange
which has been approved by the holders of a majority of the Ordinary Shares, for
this purpose, for all or any of the ordinary shares of the Company to be
admitted to trading on such exchange;

MTA means the master transaction agreement to be entered into on the date of
this Deed between, amongst others, the Eagle Investor and the Company, which
relates to, amongst other things, various transactions among the parties which
may be effected at the Eagle Investor’s election following Completion;

Ordinary Shares means the “A” Ordinary Shares, the “B” Ordinary Shares and the
“C” Ordinary Shares;

 

4



--------------------------------------------------------------------------------

Osprey means Omega Insurance Holdings Limited;

Permitted Payments means:

 

  (i) fees (not exceeding £50,000 plus VAT if applicable per annum) paid or
payable to Bregal Capital or the Bregal Investors by the Group Companies;

 

  (ii) all fees and expenses paid or payable by the Company to any director
appointed by the Bregal Investors pursuant to Clause 6.8 of this Deed;

 

  (iii) any and all Unpaid Interest; and

 

  (iv) any and all financial indebtedness of any Group Company incurred after
Completion on arm’s length terms and owed to the Bregal Investors;

Permitted Transfer and Permitted Transferees have the respective meanings given
to them in the Articles;

Recognised Investment Exchange means a recognised investment exchange or
overseas investment exchange (as such expressions are defined in the Financial
Services and Markets Act 2000);

Regulatory Requirements means:

 

  (i) the “requirements of the Council” of Lloyd’s as defined in Lloyd’s
Definitions Byelaw (No.7 of 2005);

 

  (ii) the provisions of the Financial Services and Markets Act 2000 and all
statutory orders and instruments made thereunder from time to time, and all
rules made from time to time by the FSA pursuant to Part X, Chapter 1 of that
Act; and

 

  (iii) the laws and regulatory rules and requirements of any other Regulatory
Body;

Regulatory Body means any national, governmental or quasi-governmental body,
regulatory agency, administrative body, competent authority or other entity
exercising legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any regulatory
or self-regulatory authority, agency, commission body or organisation
(including, for the avoidance of doubt, the SEC);

Related Party Payments means any of the following (other than in connection with
or by virtue of the rights attaching to shares in any Group Company and owned by
the Bregal Investors), save to the extent that they are Permitted Payments:

 

  (i) any payments, including, but without limitation, management, monitoring or
advisory fees (including any payment of interest) by any Group Company to the
Bregal Investors or Bregal Capital;

 

  (ii) any assets, right or benefits transferred to the Bregal Investors or
Bregal Capital by any Group Company otherwise than on arm’s length terms and at
full value;

 

  (iii) any liabilities assumed or incurred or indemnity given in respect
thereof for the benefit of the Bregal Investors or Bregal Capital;

 

  (iv) any amounts, liabilities or obligations owed to any Group Company by the
Bregal Investors or Bregal Capital which is waived or forgiven by a Group
Company;

 

5



--------------------------------------------------------------------------------

  (v) any security interest or other encumbrance created over the assets of any
Group Company for the benefit of the Bregal Investors or Bregal Capital; and

 

  (vi) the agreement by any Group Company to do any of the matters referred to
in paragraphs (i) to (v) above;

Resolutions means the written resolutions of the Company to be passed on the
date of this Deed (if not passed before that date) in the agreed form;

Sale means the sale, other than by way of a Permitted Transfer pursuant to the
Articles (except under article 11.6(f), 11.6(j) or 11.6(k) of the Articles), by
the Bregal Investors or any of them (and/or any of their respective Permitted
Transferees, save in the case of any transfer permitted pursuant to articles
11.6(f), 11.6(j) and 11.6(k) of the Articles), in one or more transaction(s),
whether related or unrelated, after the Completion Date, of in aggregate 75% or
more of the “B” Ordinary Shares held by the Bregal Investors at the date of
adoption of the Articles (as may be adjusted pursuant to the terms of the
Resolutions) and pursuant to Clauses 2 and 3 of this Deed;

SEC means the Securities and Exchange Commission of the United States of
America;

the Service Agreements means the service agreements in force on the Completion
Date between the Company and/or any other Group Company and, respectively, each
of the Principal Executive Investors and those other persons who are on that
date employed by a Group Company;

Share Capital Reorganisation means the share capital restructuring to be
undertaken in accordance with the terms of the Resolutions;

Shareholders means each of the Eagle Investor, the Bregal Investors, the
Principal Executive Investors and the other members of the Company from time to
time who become parties to this Deed by executing a deed of adherence pursuant
to Clause 11 or Clause 12 (as the case may be);

Stock Exchange means London Stock Exchange plc;

Subsidiary shall have the meaning given to it in section 1159 of the Companies
Act 2006 (as amended);

the Subsidiary Board(s) means the board(s) of directors of any of the Group
Companies (other than the Company) as constituted from time to time;

Supplemental Deeds means each Deed in the form agreed by each Principal
Executive Investor and the Company and initialled by or on behalf of each of
them for the purposes of identification only, to be executed and delivered
pursuant to Clause 2.6;

Takeover Offer means a takeover offer to acquire the entire issued and to be
issued share capital of Osprey other than shares that at the date of the offer
are already held by the offeror on terms that are the same in relation to all
shares to which the offer relates and otherwise on the terms and conditions, if
any, of the Implementation Agreement; and

Unpaid Interest means financial indebtedness of the Company in respect of
interest accrued and unpaid on the “A” Loan Notes and “B” Loan Notes (as such
terms are defined in the 2003 Investment Agreement) (on 30 June 2012 the amount
of such accrued and unpaid interest will be £3,928,281).

 

6



--------------------------------------------------------------------------------

1.2 References to any enactment, including any subordinate legislation (as
defined under the Interpretation Act 1978) made pursuant to any enactment are to
be construed as referring also to any amendment or re-enactment thereof (whether
before or after the date hereof) and to any previous enactment which such
enactment has replaced (with or without amendment) provided the amendment or
re-enactment does not change the law at the date hereof.

 

1.3 A reference to a document being “in the agreed form” is to a document in
terms agreed on behalf of the Principal Executive Investors, the Bregal
Investors and the Eagle Investor and initialled on behalf of each of them for
the purposes of identification only.

 

1.4 The ejusdem generis rule of construction shall not apply to this Deed and
accordingly, general words shall not be given a restrictive meaning by reason of
their being preceded or followed by words indicating a particular class or
examples of acts, matters or things.

 

1.5 Words and expressions which are defined in the Articles shall have the
meanings attributed to them therein when used in this Deed unless otherwise
defined or the context otherwise requires.

 

1.6 Words and expressions which are defined in the Companies Act 2006 (as
amended) or the Companies Law shall have the meanings attributed to them therein
when used in this Deed unless otherwise defined or the context otherwise
requires.

 

1.7 Section 1122 of the Corporation Tax Act 2010 is to apply to determine
whether a person is connected with another for the purposes of this Deed or the
Articles.

1.8 References to those of the parties that are individuals include their
respective legal personal representatives.

 

1.9 References to the masculine or feminine genders include the neuter and vice
versa.

 

1.10 References in this Deed to the parties, the Recitals, the Schedules and
Clauses are respectively to the parties, the Recitals, the Schedules to and the
Clauses of this Deed.

 

1.11 References to the Bregal Investor Director(s) and the Eagle Director shall
include any alternate(s) appointed by each of them respectively to act in his or
their place from time to time.

 

1.12 References to the Executive Chairman Director shall include any alternate
appointed to act in his place from time to time.

 

1.13 References to a “Business Day” are to any day from Monday to Friday
(inclusive) other than United Kingdom, New York, Guernsey and Switzerland public
bank holidays during normal working hours.

 

1.14 References to persons shall include bodies corporate, partnerships and
unincorporated associations.

 

1.15 In relation to the Bregal Investors except where otherwise expressly
provided in this Deed:

 

1.15.1 consents, approvals, agreements, actions and rights to be made or given
by or that have been granted to all or any of the Bregal Investors may be made
or given or exercised by Bregal Capital;

 

7



--------------------------------------------------------------------------------

1.15.2 notices, information or documents to be given to the Bregal Investors
shall be given to Bregal Capital.

 

1.16 In relation to the Bregal Investor Director(s) except where otherwise
expressly provided in this Deed:

 

1.16.1 all references in this Deed to the consent, approval, decision, agreement
or any other form of assent of the Bregal Investor Director(s) shall mean, at
any time when there are two or more Bregal Investor Directors, the consent of
one of them; and

 

1.16.2 a consent given by the alternate of a Bregal Investor Director shall be
treated as the consent of that Bregal Investor Director.

 

1.17 In relation to the Eagle Director except where otherwise expressly provided
in this Deed, a consent given by the alternate of the Eagle Director shall be
treated as the consent of that Eagle Director.

 

1.18 References in Clause 8 and Schedule 6 to the “Company” (except in paragraph
2 of Schedule 6 Part 2 and paragraph 2 of Schedule 6 Part 3) and the “Board”
shall include references to each of the Group Companies and the directors for
the time being of those Group Companies respectively, to the intent and effect
that such Clauses shall apply to each such Group Company as if it were the
Company.

 

2 Subscriptions for Shares

Subscription

 

2.1 On the terms of this Deed:

 

2.1.1 the Eagle Investor hereby applies for 31,766,961 “A” Ordinary Shares
(which will represent 10.7295% of the Ordinary Shares in issue upon Completion)
at an aggregate subscription price of £32,400,000 and US$10,000,000 payable in
cash on Completion, to be allotted and issued to it in accordance with Clause
3.1.3 and the Articles (the purpose of such subscription being to provide
funding for the purposes of the Acquisition including payment of related fees
and expenses); and

 

2.1.2 the Bregal Fund III Investor hereby applies for 34,316,161 “B” Ordinary
Shares (which will represent 11.5905% of the Ordinary Shares in issue upon
Completion), at an aggregate subscription price of £35,000,000 payable in cash
on Completion, to be allotted and issued to it in accordance with Clause 3.1.3
and the Articles (the purpose of such subscription being to provide funding for
the purposes of the Acquisition including payment of related fees and expenses).

 

2.2 The Eagle Investor agrees to accept such shares in the Company for which it
has applied on and subject to the terms of the memorandum of incorporation of
the Company and the Articles and consents to the entry of its name in the
register of members as the holder thereof.

 

2.3

The Bregal Fund III Investor agrees to accept such shares in the Company for
which it has applied on and subject to the terms of the memorandum of
incorporation of the Company and the Articles and consents to the entry of its
name in the register of members as the holder thereof.

 

8



--------------------------------------------------------------------------------

2.4 The Bregal Fund III Investor shall be entitled to direct that the shares
applied for by it be issued and registered in the name of any nominee or
custodian who shall hold such shares on its behalf as bare nominee and the
provisions of Clauses 2.1.2, 2.3 and 3.1.3(a) shall be interpreted accordingly.

 

2.5 The Company acknowledges and agrees that the Amalgamation Agreement, the
Implementation Agreement and the terms and conditions of the Acquisition are
required to be in forms reasonably acceptable to the Bregal Investors and the
Eagle Investor and that following the agreement of the Bregal Investors and the
Eagle Investor to the form of any such document any changes to it (except the
deletion of the condition contained in paragraph 1.3(g) of Appendix 1 to the
Acquisition Announcement and/or the deletion of the words “on terms reasonably
satisfactory to Condor” from paragraph 1.3(d) of Appendix 1 to the Acquisition
Announcement, each of which shall require the consent of the Bregal Investors)
or waiver of any of the conditions contained in paragraphs 1.3(e), 1.3(f) and
1.3(j)(i) of Appendix 1 to the Acquisition Announcement, shall require the
consent (not to be unreasonably withheld or delayed) of the Bregal Investors and
the Eagle Investor.

Exchange

 

2.6 On the date of this Deed:

 

2.6.1 the Bregal Investors shall deliver or cause to be delivered to the Eagle
Investor and the Company a counterpart of this Deed, duly executed on behalf of
each of the Bregal Investors;

 

2.6.2 each Principal Executive Investor shall deliver or cause to be delivered
to the Eagle Investor, Bregal Capital and the Company:

 

  (a) a counterpart of this Deed, duly executed on behalf of each of the
Principal Executive Investors;

 

  (b) a counterpart of his Supplemental Deed, duly executed by him;

 

2.6.3 the Company shall deliver or cause to be delivered to the Eagle Investor
and (except in the case of an executed version of the Guernsey Legal Opinion)
Bregal Capital:

 

  (a) a certified copy of the corporate authority of the Company authorising the
execution and performance of this Deed and the MTA;

 

  (b) a certified copy of the Resolutions, duly passed;

 

  (c) a counterpart of this Deed, duly executed on behalf of the Company;

 

  (d) a counterpart of the MTA, duly executed on behalf of each of the Company,
Canopius Holdings Bermuda Limited and Canopius Mergerco, Inc.; and

 

  (e) an executed version of the Guernsey Legal Opinion;

 

2.6.4 the Eagle Investor will deliver to Bregal Capital and the Company:

 

  (a) a certified copy of the corporate authority of the Eagle Investor
authorising the execution and performance of this Deed and the MTA;

 

  (b) a counterpart of this Deed, duly executed on behalf of the Eagle Investor;
and

 

  (c) a counterpart of the MTA, duly executed on behalf of the Eagle Investor.

 

9



--------------------------------------------------------------------------------

3 Completion and Other Matters

 

3.1 Completion will occur four Business Days after the Condition has either been
satisfied or waived by the Bregal Investors and the Eagle Investor, on which
date the following will take place and so far as practicable in the following
order of priority:

 

3.1.1 the Eagle Investor will pay to the Company:

 

  (a) the sum of £32,400,000 and the sum of US$10,000,000 in satisfaction of the
amount due from it pursuant to Clause 2.1.1 for the shares subscribed for by it
by telegraphic transfer to the Eagle Ring Fenced Account; and

 

  (b) the sum of US$14,000,000 in satisfaction of the amount due from it
pursuant to section 1.1(a) of the MTA by telegraphic transfer to the Eagle Ring
Fenced Account or such other account(s) as the Company shall have specified to
the Eagle Investor not less than three Business Days prior to Completion;

 

3.1.2 the Bregal Fund III Investor will pay to the Company the sum of
£35,000,000 in satisfaction of the amount due from it pursuant to Clause 2.1.2
for the shares subscribed for by it by telegraphic transfer to the Bregal Ring
Fenced Account; and

 

3.1.3 resolutions of the Board shall be passed resolving to:

 

  (a) allot and issue the shares applied for as referred to in Clause 2.1,
credited as fully paid, to the Eagle Investor and the Bregal Fund III Investor
and enter their respective names in the register of members in respect thereof;

 

  (b) execute and deliver to the Eagle Investor and the Bregal Fund III Investor
share certificates for the shares subscribed pursuant to Clause 2.1;

 

  (c) accept the appointment of Michael H. Lee or his designee (subject to the
terms of Clause 6.3) as a director to the Board (in satisfaction of the Eagle
Investor’s right to appoint a representative director in accordance with Clause
6.3); and

 

  (d) effect all filings and do all things required as a matter of Guernsey law
in respect of the allotment and issue of such shares and the appointment of the
Eagle Director referred to in Clause 3.1.3(c).

 

3.2 The Company will, at the request of the Bregal Investors and/or the Eagle
Investor, take all steps necessary to enforce its rights under the Amalgamation
Agreement and the Implementation Agreement.

 

3.3

Without prejudice to Clause 2.5 above, pursuant to the 2003 Investment Agreement
and the articles of incorporation of the Company and for all purposes thereof,
the Bregal Fund I Investors and the Bregal Fund II Investors (being the
‘Englefield Investors’ as defined in the 2003 Investment Agreement and the
articles of incorporation of the Company) and Michael Watson in his capacity as
Chief Executive (as defined in the 2003 Investment Agreement and the articles of
incorporation of the Company) each hereby give all necessary consents and
waivers for the purposes of the Acquisition proposed to be effected by means of
the Amalgamation or the Takeover Offer and their implementation in accordance
with their terms (including, without limitation, consent to the various
transactions, documents and funding arrangements relevant thereto, including,
without limitation, the entry by the Company into the MTA, the Share Capital
Reorganisation, the adoption of the Articles and the share subscriptions set out
in Clause 2) and agrees and acknowledges that none of the provisions of the 2003
Investment Agreement shall apply to prevent or inhibit the Takeover Offer, the
Acquisition or the Amalgamation and their implementation in accordance with
their terms.

 

10



--------------------------------------------------------------------------------

3.4 The 2003 Investment Agreement Principal Parties confirm that all necessary
consents pursuant to the 2003 Investment Agreement for the purposes of the
Takeover Offer, the Acquisition and the Amalgamation and their implementation in
accordance with their terms have been given and agree and acknowledge that none
of the provisions of the 2003 Investment Agreement shall apply to prevent or
inhibit the Takeover Offer, the Acquisition or the Amalgamation and their
implementation in accordance with their terms (including, without limitation,
consent to the various transactions, documents and funding arrangements relevant
thereto, including, without limitation, the entry by the Company into the MTA,
the Share Capital Reorganisation, the adoption of the Articles and the share
subscriptions set out in Clause 2). The confirmations, agreements and
acknowledgments in this Clause 3.4 are given by the 2003 Investment Agreement
Principal Parties for the benefit of the other parties to this Deed and each of
KBW and Aon Benfield Securities in their capacity as joint financial advisers to
the Company and AmalgCo in connection with the Acquisition.

 

3.5 On the Completion Date the 2003 Investment Agreement shall, as between the
2003 Investment Agreement Principal Parties, be of no further force or effect.

 

3.6 Clauses 6, 7, 8, 9, 10, 11, 12, 13, 17.1, 17.2, 17.6, 17.7, 17.9, 17.13 and
17.14 of this Deed shall only have effect from the Completion Date.

 

3.7 If the Condition is not satisfied by 5:00 p.m. on 31 October 2012 this Deed
shall terminate with immediate effect thereafter and each party’s further rights
and obligations shall cease immediately on termination.

 

3.8 Termination of this Deed shall not affect a party’s accrued rights and
obligations at the date of termination.

 

4 Warranties

Company

 

4.1 The Company hereby warrants, represents and undertakes to each of the Bregal
Fund III Investor and the Eagle Investor in the following terms (the “Company
Warranties”), subject to the limitations, exceptions and exclusions expressly
provided for under this Deed:

 

4.1.1 the factual information contained in Schedule 4 is complete and accurate;

 

4.1.2 the Company is duly incorporated and validly existing under its laws of
incorporation and all of its shares have been duly authorised and are validly
issued;

 

4.1.3 the share capital of the Company stated in Schedule 4 to be the issued
share capital of the Company on the Completion Date (and following the Share
Capital Reorganisation) will on that date comprise the entire issued share
capital of the Company (subject to the operation of resolution 3 of the
Resolutions);

 

4.1.4 the Share Capital Reorganisation will be carried out and completed in
compliance with all applicable laws, the terms of the 2003 Investment Agreement
and the articles of incorporation of the Company in force immediately prior to
the adoption of the Articles;

 

11



--------------------------------------------------------------------------------

4.1.5 the Company has not received any notice of complaint or dispute from any
Shareholder arising from or in connection with the Share Capital Reorganisation
or in respect of any matter contemplated under the terms of this Deed;

 

4.1.6 the Company has no outstanding loan capital except for long term debt
issuances of US$60m in aggregate and Euros 12m and except for Unpaid Interest;

 

4.1.7 save as expressly anticipated by this Deed, the Company has not granted
any option or issued any warrant or other right to subscribe for any share or
loan capital or securities convertible into shares, or agreed conditionally or
unconditionally to grant any such option or issue any such warrant or other
right, and has not (save as aforesaid) entered into any agreement which requires
or may require or confers any right to require the issue by it of any shares or
loan capital or securities convertible into shares or options or warrants or
other rights to subscribe for any shares or loan capital or securities
convertible into shares;

 

4.1.8 no consent, approval, authorisation or order of any court or government or
local agency or body or any other person is required by the Company for the
execution or implementation of this Deed and compliance by the Company with the
terms of this Deed does not and will not conflict with, result in the breach of
or constitute a default under any obligation by which the Company may be bound
or any provision of the memorandum of incorporation of the Company or its
articles of incorporation; and

 

4.1.9 the Company has full power and authority and by or on the Completion Date
will have taken all action necessary to:

 

  (a) validly allot and issue, fully paid (subject to compliance by the Eagle
Investor and the Bregal Fund III Investor with their respective obligations
under Clauses 3.1.1(a) and 3.1.2), free from encumbrances, the “A” Ordinary
Shares and the “B” Ordinary Shares to the Eagle Investor and the Bregal Fund III
Investor (respectively) in accordance with Clause 3; and

 

  (b) execute and deliver and to exercise its rights and perform its obligations
under this Deed which shall constitute valid and binding obligations on it in
accordance with its terms.

 

4.2 Each of the Company Warranties shall be deemed repeated by the Company on
Completion.

 

4.3 The Eagle Investor shall not be entitled to recover more than once in
respect of any matter giving rise to a claim for breach of any of the Company
Warranties and any of the representations and warranties given by the Company in
article II of the MTA, provided that nothing in this Deed shall prevent the
Eagle Investor from pursuing under the MTA in its discretion any claim which may
lie for breach of any of the representations and warranties given by the Company
in article II of the MTA.

Investor Warranties

 

4.4 Each of the Bregal Investors and the Eagle Investor hereby warrants,
represents and undertakes to each other and the Company in the following terms
(the “Investor Warranties”):

 

4.4.1 it has full power and authority to execute and deliver and to exercise its
rights and perform its obligations under this Deed which shall constitute valid
and binding obligations on it in accordance with its terms;

 

12



--------------------------------------------------------------------------------

4.4.2 it has taken all corporate and other action necessary to enable it to
enter into and perform this Deed and has obtained all approvals and consents
required by it for the performance by it of the transactions contemplated by
this Deed; and

 

4.4.3 no consent, approval, authorisation or order of any court or government or
local agency or body or any other person is required by it for the execution or
implementation of this Deed (except as necessary for the satisfaction of the
conditions contained in paragraphs 1.3(e) and 1.3(f) of Appendix 1 to the
Acquisition Announcement) and compliance by it with the terms of this Deed does
not and will not conflict with, result in the breach of or constitute a default
under any obligation by which it may be bound.

 

4.5 Each of the Investor Warranties shall be deemed repeated by the Bregal
Investors and the Eagle Investor on Completion.

General

 

4.6 The Company hereby acknowledges that each of the Bregal Fund III Investor
and the Eagle Investor has been induced to enter into this Deed and to apply for
the shares which are the subject of their respective applications referred to in
Clause 2 in reliance upon the Company Warranties.

 

4.7 The Company confirms and agrees that each of the Company Warranties is a
separate and independent warranty, representation and undertaking and that none
of the Company Warranties shall be limited by reference to any other Company
Warranty.

 

4.8 The total amount of the Company’s liability to the Eagle Investor in respect
of any breach of the Company Warranties shall be limited to the lower of:

 

4.8.1 the amount subscribed by the Eagle Investor for shares in the capital of
the Company as referred to in Clause 3.1.1(a); and

 

4.8.2 that amount less the amount of the Company’s liability (if any) to the
Eagle Investor in respect of any breach of the representations and warranties
given by the Company in article II of the MTA in relation to the same subject
matter as the Company Warranties (or any of them).

 

4.9 The total amount of the Company’s liability to the Bregal Fund III Investor
in respect of any breach of the Company Warranties shall be limited to the
amount subscribed by the Bregal Fund III Investor for shares in the capital of
the Company as referred to in Clause 3.1.2.

 

4.10 The rights and remedies of the Bregal Fund III Investor and the Eagle
Investor in respect of any breach of any of the Company Warranties shall not be
affected by completion of the matters specified in Clause 3.1.

 

5 Action following Completion

 

5.1 Each of the Principal Executive Investors hereby covenants with and
undertakes to the Bregal Investors and the Eagle Investor that he will forthwith
notify the Bregal Investors and the Eagle Investor in writing of any fact,
matter or circumstance which may arise or become known to him after the
Completion Date which constitutes (or would with the passage of time constitute)
(i) a breach of any of Clauses 4, 6, 7, 8, 9, 10, 12, 13 and 15 of this Deed; or
(ii) a breach of any of articles 11, 12, 14, 15 and 46 of the Articles.

 

13



--------------------------------------------------------------------------------

5.2 The Company shall, within 14 days of the directors of the Company making the
determinations referred to in resolution 3 of the Resolutions, provide to the
Bregal Investors and the Eagle Investor a suitably updated version of Schedule 4
(which shall also show the numbers of “B” Ordinary Shares then held by each of
the Bregal Investors).

 

6 The Board and the Investor Director(s)

 

6.1 Board meetings will be held at least four times in each calendar year at
such address outside of the United Kingdom as the Directors may determine.
Unless a Bregal Investor Director and the Eagle Director otherwise agree no
business shall be transacted at any meeting of the Board (or committee of the
Board) save for that specified in the agenda referred to in Clause 6.7.1.

 

6.2 The Bregal Investors shall:

 

6.2.1 for so long as they and/or any of their respective Permitted Transferees
(save in the case of any transfer permitted pursuant to articles 11.6(f),
11.6(j) and 11.6(k) of the Articles) hold not less than 5% of the Ordinary
Shares have the right:

 

  (a) to appoint and maintain in office two persons as the Bregal Investors may
from time to time nominate (at the sole discretion of the Bregal Investors but
following consultation in good faith with the Executive Chairman as to the
identity of such persons) as directors of the Company and, subject to obtaining
any necessary regulatory approval, of the other Group Companies (and each as a
member of each and any committee of the Board or, as the case may be, Subsidiary
Board(s)) and to remove any director so appointed and, upon his removal whether
by the Bregal Investors or otherwise, to appoint (following consultation as
aforesaid and subject to obtaining any necessary regulatory approval) another
director in such director’s place; and

 

  (b) to appoint a representative (at the sole discretion of the Bregal
Investors but following consultation in good faith with the Executive Chairman
as to the identity of such representative) to attend as an observer at each and
any meeting of the Board and Subsidiary Board(s) and of each and any committee
of the Board or Subsidiary Board(s); and

 

6.2.2 for so long as they and/or any of their respective Permitted Transferees
(save in the case of any transfer permitted pursuant to articles 11.6(f),
11.6(j) and 11.6(k) of the Articles) hold a majority of the Ordinary Shares have
the right to appoint and maintain in office such number of persons as the Bregal
Investors may from time to time nominate (at the sole discretion of the Bregal
Investors but following consultation in good faith with the Executive Chairman
as to the identity of such persons) as directors of the Company and, subject to
obtaining any necessary regulatory approval, of the other Group Companies so as
to constitute the majority of the Board or, as the case may be, subject to
obtaining any necessary regulatory approval, the Subsidiary Board(s) (and each
as a member of each and any committee of the Board or, as the case may be,
Subsidiary Board(s)) and to remove any director so appointed and, upon his
removal whether by the Bregal Investors or otherwise, to appoint (following
consultation as aforesaid and subject to obtaining any necessary regulatory
approval) another director in such director’s place,

but so that the rights in this Clause 6.2 shall not be in addition to the Bregal
Investors’ rights set out in article 4.3(d) of the Articles.

 

14



--------------------------------------------------------------------------------

6.3 The Eagle Investor shall for so long as it and/or its Permitted Transferees
(save in the case of any transfer permitted pursuant to articles 11.6(n) and
11.6(o) of the Articles) holds not less than 5% of the Ordinary Shares have the
right:

 

6.3.1 to appoint and maintain in office one person as the Eagle Investor may
from time to time nominate (at the sole discretion of the Eagle Investor but
following consultation in good faith with the Executive Chairman as to the
identity of such person and provided that such person is not resident in the
United Kingdom) as a director of the Company and, subject to obtaining any
necessary regulatory approval, of the other Group Companies (and as a member of
each and any committee of the Board or, as the case may be, Subsidiary Board(s))
and to remove any director so appointed and, upon his removal whether by the
Eagle Investor or otherwise, to appoint (following consultation as aforesaid and
subject to obtaining any necessary regulatory approval) another director in such
director’s place; and

 

6.3.2 to appoint a representative (at the sole discretion of the Eagle Investor
but following consultation in good faith with the Executive Chairman as to the
identity of such person and provided that such person is not resident in the
United Kingdom) to attend as an observer at each and any meeting of the Board
and Subsidiary Board(s) and of each and any committee of the Board or Subsidiary
Board(s),

but so that the rights in this Clause 6.3 shall not be in addition to the Eagle
Investor’s rights set out in article 4.3(e) of the Articles.

 

6.4 The Executive Chairman shall for so long as he holds “C” Ordinary Shares
have the right to appoint and maintain in office one person in addition to
himself as he may from time to time nominate (at the sole discretion of the
Executive Chairman but following consultation in good faith with the Bregal
Investors as to the identity of such person) as a director of the Company and,
subject to obtaining any necessary regulatory approval, of the other Group
Companies (and as a member of each and any committee of the Board or, as the
case may be, Subsidiary Board(s)) and to remove any director so appointed and,
upon his removal whether by the Executive Chairman or otherwise, to appoint
(following consultation as aforesaid and subject to obtaining any necessary
regulatory approval) another director in such director’s place, but so that this
right shall not be in addition to the Executive Chairman’s rights set out in
article 4.3(f) of the Articles.

 

6.5 If the relevant Executive Chairman ceases to hold any “C” Ordinary Shares
and/or ceases to be executive chairman of the Group then unless the Bregal
Investors give their written consent to the contrary, such Executive Chairman
and any other person whom the Executive Chairman has appointed pursuant to
Clause 6.4 and/or article 4.3(f) of the Articles, shall immediately be deemed to
have resigned as a Director of the Company and as a director of any Subsidiary
of the Company and such Executive Chairman and his appointee pursuant to Clause
6.4 and/or article 4.3(f) of the Articles shall execute all documentation
required to effect such removal.

 

6.6

Save as set out in Clause 6.5 above and article 31 of the Articles, the
appointment and removal of a Bregal Investor Director, a Eagle Director or an
Executive Chairman Director shall be by written notice to the Company which
shall take effect on delivery at its registered office or at any meeting of the
Board or committee thereof. Upon such notice being given as aforesaid the
Company shall, if requested by the Bregal Investors, the Eagle Investor or the
Executive Chairman (as the case may be), procure that the Bregal Investor
Director, the Eagle Director or the Executive Chairman Director (as the case may
be) be appointed (subject to obtaining any necessary regulatory approval) or, as
the case may be, removed as a director of any other Group Company.

 

15



--------------------------------------------------------------------------------

6.7 The Company shall send to each Director:

 

6.7.1 at least 10 days’ advance notice of each meeting of the Board and each
committee of the Board (unless in any particular case such requirement is waived
by a majority of the Directors then in office including the Eagle Director and a
Bregal Director), such notice to be accompanied by a written agenda specifying
the business to be transacted at such meeting and, at least 5 days prior to the
meeting, all papers to be circulated or presented to the same (each Director
shall have the right to add, by written notice to each other Director at least 3
days prior to the meeting, further items to the agenda); and

 

6.7.2 as soon as practicable after each meeting of the Board (or committee of
the Board) a copy of the minutes thereof.

 

6.8 The Company will reimburse each Director and any observer appointed pursuant
to Clause 6.2, 6.3 or 6.4, with the reasonable costs and out of pocket expenses
(including but not limited to travel expenses) incurred by the Director or such
observer in respect of attending meetings of the Company or any other Group
Company or carrying out authorised business on behalf of the Group.

 

6.9 Notwithstanding any provisions of the Articles to the contrary, the Bregal
Investors shall be entitled to appoint any person (following consultation in
good faith with the Executive Chairman as to the identity of such person) to be
the alternate director of a Bregal Investor Director and the Eagle Investor
shall be entitled to appoint any person (following consultation in good faith
with the Executive Chairman as to the identity of such person and provided that
such person is not resident in the United Kingdom) to be the alternate director
of the Eagle Director.

 

6.10 The minimum number of Directors at any one time shall be 6. If, at any
time, the number of Directors falls below 6 the Bregal Investors, the Company
and the Principal Executive Directors shall immediately procure the appointment
of such number of additional directors to the Board as shall satisfy the minimum
director requirement.

 

7 Accounts and Financial and Other Information

 

7.1 The Company shall for each quarterly period ending 31 March, 30 June,
30 September and 31 December prepare quarterly accounts with comparisons to
budgets and containing trading and profit and loss accounts, balance sheets,
cash flow statements and cash flow forecasts and shall deliver them to the
Bregal Investors and the Eagle Investor within 70 days after the end of the
period to which they relate. The Bregal Investors and the Eagle Investor shall
each be entitled to require the Company to produce and disclose to the Bregal
Investors and/or the Eagle Investor (as the case may be) such financial
information on a more frequent basis but not more than monthly. The Board shall
ensure that quarterly accounts are considered at its next following meeting.

 

7.2 The Company shall, if requested by the Bregal Investors or the Eagle
Investor, instruct an independent firm of actuaries to prepare for each (or any)
quarter a report on the Company’s reserve position (provided that the Eagle
Investor may only request such a report no more than once every twelve months).

 

7.3

The audited accounts of the Company and each other Group Company and the audited
consolidated accounts of the Group in respect of each accounting period

 

16



--------------------------------------------------------------------------------

  together with the relative audit and management letters, shall be completed
and approved by the Board and delivered to the Bregal Investors and the Eagle
Investor within 90 days after the end of the accounting period to which such
audited accounts relate.

 

7.4 The Company shall deliver to the Eagle Investor and the Bregal Investors the
proposed annual operating plan and budget in respect of the financial year about
to commence, not later than 45 days prior to the commencement of each financial
year.

 

7.5 The Bregal Investors, a Bregal Investor Director, the Eagle Investor, a
Eagle Director and a firm of accountants and/or a firm of actuaries nominated by
the Bregal Investors or the Eagle Investor at the Company’s expense will be
entitled to examine the books and accounts of the Group upon reasonable notice
and, whether or not there are any Bregal Investor Directors or there is a Eagle
Director, the Company shall supply the Bregal Investors and the Eagle Investor
with all information relating to the business affairs and financial position of
the Company as the Bregal Investors and the Eagle Investor may from time to time
reasonably require and upon reasonable notice having been given (including in
the case of the Eagle Investor all such information as the Eagle Investor may
require to meet its quarterly and other reporting requirements with the SEC, any
other Regulatory Body and any Recognised Investment Exchange, which for
quarterly SEC filings will require information in advance of the 35 day filing
deadline after each quarter). The Bregal Investor Directors and any observer
appointed pursuant to Clause 6.2.1(b) and the Eagle Director or (as the case may
be) any observer appointed pursuant to Clause 6.3.2 shall each be at liberty
from time to time to make full disclosure to the Bregal Investors or (as the
case may be) the Eagle Investor of any information relating to each Group
Company.

 

7.6 The Bregal Investors shall, having first consulted in good faith with the
Executive Chairman, be at liberty from time to time (for the purposes only of
reporting the performance of their relevant fund) to make such disclosure to
their partners, trustees, shareholders, unitholders or any other participants,
as may be required by such persons for such purposes, in relation to the
performance and financial position of the Group or any Group Company as they may
in their reasonable discretion think fit, provided that the Bregal Investors
shall not disclose any information that could materially affect or prejudice the
interests, value or prospects of the Company in particular in relation to any
potential Exit (but excluding any such information which they are required to
disclose by law or by the rules or regulations of any Regulatory Body or
Recognised Investment Exchange to which they may be subject).

 

7.7 If any information is not provided to the Bregal Investors or the Eagle
Investor in accordance with any of the provisions (including the time for
delivery) of Clauses 7.1 to 7.6, the Bregal Investors or the Eagle Investor, as
the case may be, may (after having given the Company not less than 21 days to
comply with such provisions) on behalf of the Company appoint a firm of
accountants to prepare the relevant information and the Company agrees to
provide all information reasonably required by such accountants for such
purpose. The fees of the accountants shall be borne by the Company.

 

8 Matters Requiring Consent

 

8.1 Subject to Clause 8.5, each of the Shareholders shall exercise all voting
rights and powers of control available to him in relation to the Company to
procure that:

 

8.1.1 save with the prior written consent of the Bregal Investors, the Company
shall not effect or propose any of the matters referred to in Part 1 of Schedule
6;

 

17



--------------------------------------------------------------------------------

8.1.2 save with the prior written consent of the Eagle Investor, the Company
shall not effect or propose any of the matters referred to in Part 2 of Schedule
6; and

 

8.1.3 save with the prior written consent of the Executive Chairman, the Company
shall not effect or propose any of the matters referred to in Part 3 of Schedule
6 provided always that the consent of the Executive Chairman shall cease to be
required pursuant to this Clause 8.1.3 in relation to the matters referred to in
paragraphs 5 and 6 of Part 3 of Schedule 6 if there is or continues to be a
material breach by any member of the Group or the Executive Chairman of the
terms of this Deed, the Executive Chairman’s Supplemental Deed or the Articles.

 

8.2 As a separate obligation severable from the obligations in Clause 8.1,
subject to Clause 8.5, the Company agrees that:

 

8.2.1 save with the prior written consent of the Bregal Investors, it shall not,
so far as it is able, effect or propose any of the matters referred to in Part 1
of Schedule 6;

 

8.2.2 save with the prior written consent of the Eagle Investor, it shall not,
so far as it is able, effect or propose any of the matters referred to in Part 2
of Schedule 6; and

 

8.2.3 save with the prior written consent of the Executive Chairman, it shall
not, so far as it is able, effect or propose any of the matters referred to in
Part 3 of Schedule 6 provided always that the consent of the Executive Chairman
shall cease to be required pursuant to this Clause 8.2.3 in relation to the
matters referred to in paragraphs 5 and 6 of Part 3 of Schedule 6 if there is or
continues to be a material breach by any member of the Group or the Executive
Chairman of the terms of this Deed, the Executive Chairman’s Supplemental Deed
or the Articles.

 

8.3 Any of the Bregal Investor Directors shall be authorised to communicate the
consent of the Bregal Investors to any of the matters referred to in Part 1 of
Schedule 6.

 

8.4 The Eagle Director shall be authorised to communicate the consent of the
Eagle Investor to any of the matters referred to in Part 2 of Schedule 6.

 

8.5 Matters provided for in Clauses 2, 3 and 10.4 of this Deed, in the MTA or in
the documents required for the purposes of the Acquisition, as matters to be
effected by the Company shall not require consent under Clause 8.1 or Clause 8.2
(as the case may be).

 

8.6 Notwithstanding Clauses 8.1 and 8.2, each of the Bregal Investors and the
Principal Executive Investors undertakes to the Eagle Investor that it or he
shall not exercise any of its or his rights under this Deed or the Articles to
prevent the Company from entering into or performing its obligations under the
MTA and, as and when executed, any Ancillary Agreement.

 

18



--------------------------------------------------------------------------------

9 Undertakings by the Company

 

9.1 The Company undertakes to the Bregal Investors and the Eagle Investor:

 

9.1.1 to maintain insurances (including directors’ and officers’ liability
insurance) reasonably satisfactory to the Bregal Investors and the Eagle
Investor and, on request, to supply the Bregal Investors and the Eagle Investor
with a schedule of such insurances; and

 

9.1.2 upon written request from the Bregal Investors or the Eagle Investor,
insofar as it is able, to take such steps as are reasonable in the opinion of
the Bregal Investors or the Eagle Investor (as the case may be) to enforce its
rights under the Articles and to procure any other Group Company that is party
to the Service Agreements to take such steps as are reasonable in the opinion of
the Bregal Investors or the Eagle Investor (as the case may be) to enforce its
rights under the Service Agreements.

 

9.2 Without prejudice to the provisions of Clause 8.1.1 or 8.2.1, if there is or
continues to be a material breach by a Principal Executive Investor or any
member of the Group of the terms of any of this Deed, a Supplemental Deed or the
Articles which has not been remedied prior to the Principal Executive Investors
being deemed to vote at any general meeting of the Company or to grant any
consent in accordance with this Clause 9.2, then all Principal Executive
Investors shall be deemed to vote at any general meeting of the Company or class
meeting in respect of any resolution to be passed by the Company in the same
manner as the Bregal Investors and shall be deemed to grant any consent in
respect of any matters to be consented to in respect of any such meetings or
resolutions where the Bregal Investors have so consented and shall not otherwise
be entitled to vote at any such meeting or in respect of any such resolution
provided that the Bregal Investors shall not at any time propose or vote in
favour of any resolution which if passed would result in a variation of the
class rights attached to the “C” Ordinary Shares or the “D” Shares or the “E”
Shares.

 

10 Sale or Listing

 

10.1 Without prejudice to Clause 8 and Parts 1 and 2 of Schedule 6, except in
respect of any matter where any party could have a conflict of interest, each of
the Principal Executive Investors agrees to keep the Bregal Investors informed
of any negotiations or proposals for the sale of any of the shares in the
Company of which he is or becomes aware.

 

10.2 Each of the Company and the Principal Executive Investors, subject to
compliance with their fiduciary duties as directors, hereby agrees and
undertakes with the Bregal Investors to take such action as the Bregal Investors
may reasonably request to assist in achieving a Sale or a Listing including
without prejudice to the generality of the foregoing:

 

10.2.1 making presentations and preparing any information memoranda or
prospectus with a view to effecting such Sale or Listing;

 

10.2.2 providing customary warranties which are reasonable as to scope, extent
and liability to potential acquirers or underwriters on a Sale or Listing; and

 

10.2.3 for the purposes of a Listing, taking all actions and providing such
undertakings as are necessary or which are determined by the Bregal Investors,
acting reasonably, or by the sponsor to the Listing to be desirable to implement
the Listing including, without limitation, effecting any and all necessary
issues, conversions and redesignations of the share capital of the Company in
connection therewith.

 

19



--------------------------------------------------------------------------------

10.3 The Eagle Investor hereby agrees and undertakes with the Bregal Investors
on an Exit to take the following actions (if requested by the Bregal Investors
acting reasonably):

 

10.3.1 provide customary title and capacity warranties to potential acquirers on
a Sale or a Listing; and

 

10.3.2 for the purposes of a Listing, provide such undertakings as are necessary
as determined by the sponsor to the Listing (acting reasonably) to implement the
Listing provided that in providing such undertakings the Eagle Investor shall
participate in the Listing on terms no less favourable than those applicable to
the Bregal Investors.

 

10.4 The Company acknowledges that the Unpaid Interest remains outstanding on
the following terms:

 

10.4.1 the Unpaid Interest shall itself bear interest at the rate of 8% per
annum, which shall accrue on a daily basis and be compounded annually on a
calendar year basis; and

 

10.4.2 the Unpaid Interest together with all interest thereon as referred to in
Clause 10.4.1 above shall become due and payable upon an Exit or upon a
winding-up of the Company

and the parties, other than the Bregal Investors and the Company, shall take all
reasonable steps within their power as a director and/or shareholder of the
Company to procure (so far as it lies within their respective powers so to do
and provided that the Eagle Investor shall have no obligations beyond exercising
its rights to vote in favour of any necessary resolutions in general meetings)
the passing of all resolutions at Board meetings and at shareholders’ meetings
of the Company and the taking of all steps necessary to ensure that, upon or
immediately prior to an Exit or a winding-up of the Company, the Unpaid Interest
shall be paid to the Bregal Fund I Investors and Bregal Fund II Investors
(and/or to such other persons as they may direct as being entitled thereto).

 

11 Issue of “D” Shares

The Bregal Investors, the Eagle Investor and the Company hereby agree that the
“D” Shares referred to in article 4.2(d) of the Articles and “E” Shares referred
to in article 4.2(e) of the Articles required to satisfy the requirements of the
Articles (set out in article 5.5) with respect to ‘stapling’ of “E” Shares to
“D” Shares shall be available for issue from time to time to such employees of
the Group Companies and at such price as the Executive Chairman may select
(subject to (i) the prior approval of Bregal Capital (ii) if so agreed by Bregal
Capital and the Executive Chairman, such employee if he is not already a
Shareholder entering into a deed of adherence in all material respects in the
form set out in Schedule 5 to this Deed or such other form (provided that no
difference between such other form and the form set out in Schedule 5 shall
adversely affect the rights of the Eagle Investor under this Deed or the
Articles) as the Executive Chairman and Bregal Capital may agree (iii) at the
discretion of the Executive Chairman in respect of each “D” Share to be issued,
such employee agreeing to subscribe for “E” Shares in the ratio of twenty four
“E” Shares for one “D” Share (or such other ratio as the Executive Chairman and
Bregal Capital may agree) and (iv) unless determined by the Executive Chairman
to be inappropriate, such employee and the Company completing an election under
Section 431 of Income Tax (Earnings and Pensions) Act 2003).

 

20



--------------------------------------------------------------------------------

12 Sale of Shares

 

12.1 Each party undertakes to each other party that it or he shall not, and
shall not agree to, transfer, mortgage, charge or otherwise dispose of the whole
or any part of his interest in, or grant any option or other rights over, any
shares in the capital of the Company to any person except:

 

12.1.1 in the case of “A” Ordinary Shares, “C” Ordinary Shares, “D” Shares or
“E” Shares, with the prior written consent of Bregal Capital;

 

12.1.2 where required so to do pursuant to the Articles or this Deed;

 

12.1.3 pursuant to a Permitted Transfer in accordance with the Articles; or

 

12.1.4 pursuant to the provisions of articles 14.6 - 14.11 of the Articles.

 

12.2 Without prejudice to Clause 12.1 and subject to Clauses 11 and 12.3, no
party shall effect any disposal or transfer of shares in the capital of the
Company or any interest therein nor shall the Company issue any shares or equity
securities, to any person who is not a party to this Deed without first
obtaining from the transferee or subscriber a deed of adherence in all material
respects in the form set out in Schedule 5 to this Deed or such other form
(provided that no difference between such other form and the form set out in
Schedule 5 shall adversely affect the rights of the Eagle Investor under this
Deed or the Articles) as the Executive Chairman and Bregal Capital may agree.
Such undertaking shall be executed as a deed in favour of the Company, each of
the Institutional Investors and the other Shareholders and shall be delivered to
the Company at its registered office and to the Institutional Investors. No
share transfer or issue of shares shall be registered unless such undertaking
has been delivered.

 

12.3 No deed of adherence need be executed where the Executive Chairman and
Bregal Capital so agree.

 

12.4 The Board shall upon Bregal Capital so requesting in writing issue a
Transfer Notice when permitted to do so pursuant to the provisions of the
Articles.

 

12.5 Without prejudice to Clause 12.1, the Eagle Investor undertakes that it
shall (and shall procure that each Member of the same Group (as such term is
defined in the Articles) as the Eagle Investor shall) not take, and shall not
agree to or permit, any action or step which would or might result (directly or
indirectly) in the circumvention of (including, without limitation, pursuant to
a sale or other change of control (as control is defined in section 1124(1) to
(3) of the Corporation Tax Act 2010) of any parent undertaking of the Eagle
Investor), the restrictions in the Articles and this Deed insofar as they relate
to a transfer or other disposal of the whole or any part of an interest in any
shares in the capital of the Company PROVIDED that this Clause 12.5 shall not
apply in respect of the Third Party Sale and the Merger, each as referred to and
defined in the MTA.

 

13 Dividend Policy

 

13.1 Dividends will be decided by the Board. In principle, the Company will look
to re-invest retained earnings provided that it is reasonably anticipated that
it will achieve its hurdle rate of return on equity in the short to medium term.

 

21



--------------------------------------------------------------------------------

14 Confidentiality

Subject to Clauses 7.5 and 7.6 each of the parties agrees to keep secret and
confidential and not to use, disclose or divulge to any third party or to enable
or cause any person to become aware of (except for the purposes of the Company’s
business) any confidential information relating to any Group Company including
but not limited to intellectual property (whether owned or licensed by such
Group Company), lists of customers, reports, notes, memoranda and all other
documentary records pertaining to any Group Company or its business affairs,
finances, suppliers, customers or contractual or other arrangements
(“Confidential Information”) but excluding any information which is in the
public domain (otherwise than through the wrongful disclosure by any party) or
which they are required to disclose by law or by the rules or regulations of any
Regulatory Body or Recognised Investment Exchange to which such party is
subject.

 

15 Compliance and Application to Group Companies

 

15.1 The parties, other than the Company, shall take all reasonable steps within
their power as a director and/or shareholder of the Company to procure:

 

15.1.1 (so far as it lies within their respective powers so to do and provided
that the Bregal Investors and the Eagle Investor shall have no obligations
beyond exercising their rights to vote in favour of any necessary resolutions in
general meetings) the passing of all resolutions at Board meetings and at
shareholders’ meetings of the Company and each other relevant Group Company and
the taking of all steps, in each case, necessary to ensure performance of and
compliance with the terms of this Deed and the MTA and each Ancillary Agreement
(as and when executed), the Articles and the Service Agreements (including the
agreements made pursuant thereto);

 

15.1.2 forthwith upon receiving notice so to do from the Bregal Investors, the
convening and holding at short notice of an extraordinary general meeting of the
Company and each other relevant Group Company at such place and time as the
Bregal Investors shall reasonably determine at which any resolution required by
the Bregal Investors shall be proposed; and

 

15.1.3 forthwith upon receiving notice from the Bregal Investors procure that
any Subsidiary adopts articles of association in such form as the Bregal
Investors shall require (provided that such articles shall not conflict with any
applicable Regulatory Requirements).

 

16 Announcements

No announcement concerning the terms of this Deed, the MTA, the Ancillary
Agreements or the Bregal Investors’ or the Eagle Investor’s investments in the
Company shall be made or caused to be made before or after the Completion Date
by any party other than as required by law or by any Recognised Investment
Exchange or Regulatory Body (in which case the parties shall consult with each
other on the form of the announcement) without the prior written approval of
Bregal Capital, the Eagle Investor and the Executive Chairman.

 

17 General

 

17.1

Any rights conferred upon any Institutional Investor by this Deed shall be
without prejudice to the rights conferred on an Institutional Investor under the
general law by virtue of its/his shareholding in the Company. Except for the
obligations on a Principal Executive Investor under Clause 14 which shall
survive any transfer by

 

22



--------------------------------------------------------------------------------

  him of all or any shares in the Company and shall survive him ceasing to be a
director or employee of or consultant to a Group Company, if a Principal
Executive Investor ceases to hold shares in the Company and ceases to be a
director or employee of or consultant to a Group Company then he shall have no
further obligation or liability hereunder but without prejudice to the due
performance by him of all obligations up to the date of such cessation.

 

17.2 A party shall cease to be a party to the agreement in this Deed for the
purpose of receiving benefits and enforcing his rights with effect from the date
he ceases to hold or beneficially own any shares in the capital of the Company
(but without prejudice to any benefits and rights enjoyed prior to such
cessation).

 

17.3 The waiver, express or implied, by any party of any right under this Deed
or any failure to perform or any breach by another party shall not constitute or
be deemed a waiver of any other right under this Deed.

 

17.4 Nothing in this Deed shall constitute or be deemed to constitute a
partnership between the parties or any of them.

 

17.5 The respective obligations of the Bregal Investors and the Eagle Investor
hereunder shall be several only.

 

17.6 Any of the rights, powers, discretions and consents of the Bregal Investors
under this Deed may be exercised either by their respective general partners or
by the management company or companies (as the case may be) authorised from time
to time to act on their behalf or by some other person or persons nominated by
the Bregal Investors for the time being and such manager or such person or
persons may enforce such rights directly as if it were a party to this Deed.

 

17.7 Any of the rights, powers, discretions and consents of the Eagle Investor
under this Deed may be exercised by such person or persons as may be authorised
and nominated by the Eagle Investor for the time being and such person or
persons may enforce such rights directly as if it were a party to this Deed.

 

17.8 The headings to Clauses of this Deed are for ease of reference only and do
not form part of this Deed and shall not in any way affect its construction.

 

17.9 Subject to any applicable law in the event of any ambiguity or conflict
between this Deed and the memorandum of incorporation of the Company or the
Articles, the terms of this Deed shall prevail as between the Shareholders and
in such event the Shareholders shall procure such modification to the memorandum
of incorporation or the Articles as shall be necessary.

 

17.10 This Deed may be executed in several counterparts (whether original or
facsimile counterparts) and upon due execution of all such counterparts by one
or more parties, each counterpart shall be deemed to be an original hereof.

 

17.11 Each Principal Executive Investor by way of security and in accordance
with section 4 of the Powers of Attorney Act 1971 hereby irrevocably appoints
any member of the Board for the time being as his attorney on his behalf to
execute and perfect all deeds and documents and do all such other acts and
things as may in the opinion of the attorney be necessary for the purpose of and
in connection with the implementation of the agreement in this Deed.

 

17.12 If at any time any provision of this Deed is or becomes invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Deed shall not be affected or impaired thereby.

 

23



--------------------------------------------------------------------------------

17.13 The Bregal Investors, the Eagle Investor, the Company and each of the
Principal Executive Investors agree that whatever rights each or any of the
Bregal Investors may have or acquire under this Deed may be exercised by Bregal
Capital as manager of each of the Bregal Investors or, if it is removed as
manager of any of the Bregal Investors, the successor or replacement manager of
those partnerships.

 

17.14 Without prejudice to recovery under the Company Warranties in this Deed,
in the event of a breach in any material respect of the covenants in this Deed
by the Company which would entitle the Eagle Investor to claim under Section 4.9
(Return of Investment Premium) of the MTA, the sole remedy of the Eagle Investor
in connection therewith shall be the Eagle Investor’s reimbursement rights under
Section 4.9 (Return of Investment Premium) of the MTA and the Eagle Investor
shall have no remedy under this Deed in connection therewith.

 

18 Disclaimer of Reliance

 

18.1 Each Principal Executive Investor confirms to the Bregal Investors and the
Eagle Investor that, for the purpose of entering into the transactions
contemplated by this Deed:

 

18.1.1 he has entered into such transactions entirely on the basis of his own
assessment of the risks and effect thereof;

 

18.1.2 save as expressly set out in this Deed he is owed no duty of care or
other obligation by any of the Bregal Investors or the Eagle Investor in respect
thereof; and

 

18.1.3 insofar as he is owed any such duty or obligation as referred to in
Clause 18.1.2 (whether in contract, tort or otherwise) (save as expressly set
out in this Deed) by any of the Bregal Investors or the Eagle Investor he hereby
waives, to the extent permitted by law, any rights which he may have in respect
of such duty or obligations.

 

19 Variation

 

19.1 No amendment, change or addition to this Deed at any time after Completion
shall be effective or binding on any party (except for any amendment, change or
addition having effect with respect to any person entering into a deed of
adherence as referred to in Clause 12.2) unless reduced to writing and executed
by or on behalf of the Company, the Bregal Investors, the Eagle Investor, the
holders of (between them) at least seventy five per cent. (75%) of the issued
“C” Ordinary Shares held for the time being by the Principal Executive Investors
and (if for the time being the Principal Executive Investors hold any “D”
Shares) the holders of (between them) at least seventy five per cent. (75%) of
the issued “D” Shares held for the time being by the Principal Executive
Investors, in which event such change shall be binding against all of the
parties hereto provided that if such change would impose any new obligations on
a party or increase any existing obligation, the consent of the affected party
to such change shall be specifically required.

 

19.2 The provisions of Clauses 2 and 3 and the defined terms used in them may
not be amended, varied or waived without the written consent of each of KBW and
Aon Benfield Securities in their capacity as joint financial advisers to the
Company and AmalgCo in connection with the Acquisition. KBW and Aon Benfield
Securities shall have the right to enforce this Clause 19.2 pursuant to the
Contracts (Rights of Third Parties) Act 1999.

 

24



--------------------------------------------------------------------------------

19.3 The restrictions on waiver or variation without the consent of each of KBW
and Aon Benfield Securities contained in Clause 19.2 and the right of KBW and
Aon Benfield Securities to enforce the provisions of Clause 19.2 shall be
limited in their application to the matters described in that Clause and (save
in respect of the matters requiring such consent) shall not otherwise affect or
prejudice the rights of the parties to this Deed to amend, change or add to this
Deed pursuant to Clause 19.1.

 

19.4 The Company undertakes to the Bregal Investors not to agree to the
variation or termination of the MTA without their written consent.

 

20 Entire Agreement

 

20.1 The agreements in this Deed and the MTA constitute the whole agreements
between the parties in relation to the subject matter covered and supersede any
previous agreement between the parties in relation to such matters which shall
cease to have any further effect. It is agreed that:

 

20.1.1 no party has entered into this Deed or the MTA in reliance upon any
statement, representation, warranty or undertaking which is not set out in this
Deed or the MTA;

 

20.1.2 in the absence of fraud, no party will have any right of action or remedy
in respect of any statement, representation, warranty or undertaking which is
not set out in this Deed or the MTA;

 

20.1.3 this Clause shall not operate to exclude or limit any liability for
fraudulent misrepresentation; and

 

20.1.4 no party shall have the right to rescind or terminate the agreement in
this Deed either for breach of contract or for negligent or innocent
misrepresentation or otherwise.

 

20.2 The Eagle Investor and the Bregal Fund III Investor acknowledge that
damages might not be an adequate remedy for any breach of their respective
obligations under Clause 3 and each of them agrees that the Company shall be
entitled without proof of special damage to seek an order for specific
performance or other equitable relief in respect of any actual or threatened
breach of such obligations.

 

20.3 The Company, the Eagle Investor, the Bregal Investors and the Principal
Executive Investors acknowledge that damages might not be an adequate remedy for
any breach of their respective obligations in relation to Clauses 3, 8.1, 8.2,
8.6 and 15.1 and each of them agrees that the Eagle Investor and/or the Bregal
Investors (or any of them) shall be entitled without proof of special damage to
seek an order for specific performance or other equitable relief (including,
without limitation, injunctive relief) in respect of any actual or threatened
breach of such obligations.

 

25



--------------------------------------------------------------------------------

21 Notices

 

21.1 All notices, requests, demands, waivers and other communications required
or permitted to be given or made under or in connection with this Deed shall be
in writing and shall be deemed to have been duly given or made if (i) delivered
personally (ii) sent by registered post with postage prepaid (iii) sent by
next-Business Day or overnight mail or delivery or (iv) sent by facsimile or
email with receipt confirmed (followed by delivery of an original via
next-Business Day or overnight mail or delivery), as follows (or at such other
address for a party as shall be specified by like notice):

 

21.1.1 if to the Eagle Investor –

Tower Group, Inc.

120 Broadway, 31st Floor, New York, NY 10271 USA

Telephone: (212) 655-2000

Attention: General Counsel

Email: eorol@twgrp.com

with a copy (which will not constitute notice) to:

Willkie, Farr & Gallagher LLP, City Point, 1 Ropemaker Street, London

EC2Y 9NT and 787 Seventh Avenue, New York, N.Y. 10019-6099

Telephone: (212) 728-8000 / 0207 153 1210

Attention: John M. Schwolsky and Joseph D. Ferraro

Email: jschwolsky@willkie.com / jferraro@willkie.com

 

21.1.2 if to any of the Bregal Investors –

Bregal Capital LLP

Michelin House, 81 Fulham Road, London SW3 6RD

Telephone: +44 207 591 4200

Attention: Adam Barron

Email: adambarron@bregalcapital.com

with a copy (which will not constitute notice) to:

Bregal Capital LLP

Michelin House, 81 Fulham Road, London SW3 6RD

Telephone: +44 207 591 4200

Attention: Nico Marx

Email: nico@bregalcapital.com

 

21.1.3 if to a Principal Executive Investor, at the address of that individual
shown in Schedule 3;

 

21.1.4 if to the Company –

Canopius Group Limited c/o Ogier Corporate Services (Guernsey) Limited

Ogier House, St Julian’s Avenue, St Peter Port, Guernsey GY1 1WA, Channel
Islands

Telephone: +44(0) 1481 721672

Attention: Ian Ross/Marcus Leese

Email: Ian.Ross@ogier.com and/or

CanopiusGroupLimited@ogier.com

with a copy (which will not constitute notice) to:

Canopius Holdings UK Limited

Gallery 9, One Lime Street, London EC3M 7HA

Telephone: +44 207 337 3700

Attention: Legal Counsel & Deputy Secretary

Email: Paul.Donovan@canopius.com

 

26



--------------------------------------------------------------------------------

21.2 All such notices, requests, demands, waivers and other communications will
be deemed to have been received:

 

21.2.1 on the day of receipt, where any hand delivered letter is received on any
Business Day before or during normal working hours;

 

21.2.2 if by registered post with postage prepaid, on the fifth Business Day
after the posting thereof;

 

21.2.3 if by next-Business Day or overnight mail or delivery, on the day
delivered; or

 

21.2.4 if by email prior to 5:00 p.m. at the place of receipt, on the day on
which such email was sent, provided that a copy is also sent by next-Business
Day or overnight mail or delivery.

 

22 Applicable law and jurisdiction

 

22.1 Subject only to Clause 22.2, this Deed is governed by and is to be
construed in accordance with the laws of England and the parties hereby agree to
submit to the exclusive jurisdiction of the English courts.

 

22.2 Notwithstanding the provisions of Clause 22.1, each of the parties to this
Deed hereby agrees that the liability of the partners in any of the parties
which is constituted as a partnership shall be regulated in accordance with the
law of the jurisdiction in which the partnership is registered.

IN WITNESS WHEREOF this document has been executed as a deed and is delivered
and takes effect at the date written at the beginning of it

 

27



--------------------------------------------------------------------------------

Signed as a Deed on behalf of    ) Tower Group, Inc., a company    )
incorporated in the State of    ) Delaware, USA    )

 

by:  

/s/ Michael H. Lee

 

being a person who, in accordance with the laws of that territory, is acting
under the authority of that company

 

Executed as a Deed by    ) The Bregal Fund L.P.    ) acting by its manager,    )
Bregal Capital LLP, acting by an    ) authorised signatory    ) in the presence
of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Michael Watson

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  



--------------------------------------------------------------------------------

Executed as a Deed by    ) The Bregal Affiliates Fund L.P.    ) acting by its
manager,    ) Bregal Capital LLP, acting by an    ) authorised signatory    ) in
the presence of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Michael Watson

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  

 

Executed as a Deed by    ) The Bregal Institutional    ) Affiliates Fund L.P.   
) acting by its manager,    ) Bregal Capital LLP, acting by an    ) authorised
signatory    ) in the presence of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Adam Barron

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  



--------------------------------------------------------------------------------

Executed as a Deed by    ) The Bregal Fund II L.P.    ) acting by its manager,
   ) Bregal Capital LLP, acting by an    ) authorised signatory    ) in the
presence of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Michael Watson

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  

 

Executed as a Deed by    ) The Bregal Affiliates Fund II L.P.    ) acting by its
manager,    ) Bregal Capital LLP, acting by an    ) authorised signatory    ) in
the presence of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Michael Watson

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  



--------------------------------------------------------------------------------

Executed as a Deed by    ) The Bregal Institutional    ) Affiliates Fund II L.P.
   ) acting by its manager,    ) Bregal Capital LLP, acting by an    )
authorised signatory    ) in the presence of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Michael Watson

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  

 

Executed as a Deed by    ) The Bregal Fund III L.P.    ) acting by its manager,
   ) Bregal Capital LLP, acting by an    ) authorised signatory    ) in the
presence of:    )

 

/s/ Adam Barron

  Authorised signatory  

 

/s/ Michael Watson

  Signature of Witness  

Michael Watson

  Name of Witness  

20 Seymour Road

  Address of Witness  

London SW 18 5JA

 

Insurance Chairman

  Occupation of Witness  



--------------------------------------------------------------------------------

Signed as a Deed by    ) Michael Watson    ) in the presence of:    )

 

/s/ Michael Watson

  Signature of Witness  

Paul Donovan

  Name of Witness  

Gallery 9, One Lime Street

  Address of Witness  

London EC3M 7HL

 

Lawyer

  Occupation of Witness  

 

Signed as a Deed by    ) James Giordano    ) in the presence of:    )

 

/s/ James Giordano

  Signature of Witness  

Susan J. Patschak

  Name of Witness  

4 Skyline Drive

  Address of Witness  

Smiths FL08 Bermuda

 

CEO, Canopius Bermuda

  Occupation of Witness  



--------------------------------------------------------------------------------

Signed as a Deed by    ) Robert Law    ) in the presence of:    )

 

/s/ Robert Law

  Signature of Witness  

Paul Donovan

  Name of Witness  

Gallery 9, One Lime Street

  Address of Witness  

London EC3M 7HL

 

Lawyer

  Occupation of Witness  

 

Signed as a Deed by    ) Stephen Manning    ) in the presence of:    )

 

/s/ Stephen Manning

  Signature of Witness  

Paul Donovan

  Name of Witness  

Gallery 9, One Lime Street

  Address of Witness  

London EC3M 7HL

 

Lawyer

  Occupation of Witness  

 

Signed as a Deed on behalf of    ) Canopius Group Limited, a    ) company
incorporated in the Island    ) of Guernsey    )

 

by:  

/s/ Roger Le Tissier

 

being a person who, in accordance with the laws of that territory, is acting
under the authority of that company